DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         FELIX JOSUE MARTINEZ,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D17-2321

                             [October 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2003-CF-
003597-AXXX-MB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

MIRMAN, LAWRENCE, Associate Judge.

   At the age of seventeen, Appellant, Felix Martinez, shot two people who
were seated in a car during the course of a drug transaction. One lived,
the other perished. A jury convicted Appellant of second degree murder
with a firearm, attempted second degree murder with a firearm, and
shooting into an occupied vehicle. The trial court originally sentenced
Appellant to life in prison without the possibility of parole on the second
degree murder with a firearm count and to thirty years in prison with a
minimum mandatory of twenty-five years under Florida’s 10-20-Life
statute. 1 However, following the Supreme Court’s decision in Miller v.

1  The 10-20-Life statute, which is codified in section 775.087 of the Florida
Statutes, provides for mandatory minimum sentences for certain offenses when
a defendant possesses a firearm (minimum of either three years or ten years
depending on the offense), discharges a firearm (minimum of twenty years), or
discharges a firearm and as the result of the discharge, inflicts death or great
bodily harm (minimum of twenty-five years).
Alabama, 567 U.S. 460 (2012), and the subsequent codification of section
921.1401 of the Florida Statutes, Appellant was resentenced to fifty years
on the second degree murder with a firearm count and to thirty years on
the attempted second degree murder with a firearm count. These terms
were imposed concurrent and each carried a twenty-five year minimum
mandatory under the 10-20-Life statute.          Appellant appeals the
constitutionality of his new sentence, arguing that Miller prohibits
imposition of statutory minimum mandatories, such as those contained in
the 10-20-Life statute, to juvenile offenders. We reject Appellant’s
argument and affirm his sentence.

    The starting point for analyzing Appellant’s claim on appeal are two
United States Supreme Court decisions: Graham v. Florida, 560 U.S. 48
(2010) and Miller v. Alabama, 567 U.S. 460 (2012). In Graham, the court
provided that any sentence imposed on a juvenile offender for a non-
homicide offense must provide a “meaningful opportunity [for the offender]
to obtain release based on demonstrated maturity and rehabilitation.” 560
U.S. at 75. Following Graham, the Miller court held that before imposing
a life sentence on a juvenile for a homicide offense, the sentencing court
must first “take into account how children are different, and how those
differences counsel against irrevocably sentencing them to a lifetime in
prison.” 567 U.S. at 480.

   In response to Graham and Miller, the Florida Legislature adopted
chapter 2014–220, Laws of Florida, which is primarily codified in sections
921.1401 and 921.1402 of the Florida Statutes. These laws outline the
factors a court must take into account when considering whether a
juvenile offender should be sentenced to life and provide a review
mechanism for certain sentences imposed upon juveniles who commit
capital, life, or first degree felonies. §§ 921.1401−.1402, Fla. Stat. (2014).
The Florida Supreme Court has since provided that all juvenile offenders
who were given life sentences (whether discretionary or mandatory,
homicide or not) without consideration of the factors enumerated in
Graham and Miller are entitled to be resentenced pursuant to sections
921.1401−.1402 of the Florida Statutes. Kelsey v. State, 206 So. 3d 5, 11
(Fla. 2016); Landrum v. State, 192 So. 3d 459, 460−61 (Fla. 2016).

    Appellant now argues that although he was resentenced as required by
Miller and Landrum, the trial court’s imposition of minimum mandatories
under Florida’s 10-20-Life statute nonetheless rendered his sentences
unconstitutional. Reducing his argument to its simplest form, Appellant
argues that any mandatory minimum sentence as applied to a juvenile
offender divests the trial court of the authority to consider the juvenile


                                      2
offender’s “youth and its attendant circumstances,” and, therefore,
violates the mandates of Miller and Landrum. We disagree.

    This Court’s decision in St. Val v. State, 174 So. 3d 447 (Fla. 4th DCA
2015), is instructive. There, we affirmed a juvenile offender’s twenty-five
year minimum mandatory sentence for the crime of attempted first degree
murder and, in doing so, held that minimum mandatory sentencing
schemes not resulting in sentences of life without parole do not violate the
principles espoused in Graham and Miller as applied to juvenile offenders.
Id. at 448−49. We concluded that “unlike a life without parole sentence,”
a twenty-five year mandatory sentence as imposed on a juvenile offender
allows for a “meaningful opportunity” for release and does “not result in a
juvenile being classified as ‘forever [] a danger to society’” Id. at 449−50
(quoting Miller, 567 U.S. at 472).

    Despite the parallels between the holding in St. Val and the instant
case, Appellant argues that St. Val is not controlling because the St. Val
court based its decision on the possibility for release and did not consider
the specific argument raised by Appellant, which is that minimum
mandatory sentences are unconstitutional because they prevent a juvenile
offender from receiving individualized sentencing. Although the St. Val
court did not specifically address the “individualized sentencing” concerns
espoused by Miller, its holding was clear: non-life minimum mandatories
imposed on juvenile offenders are not unconstitutional under Graham or
Miller. Id. This holding does not leave any room for Appellant’s nuanced
argument.

    Alternatively, Appellant suggests that St. Val was incorrectly decided in
light of the Florida Supreme Court’s subsequent decision in Landrum.
Specifically, Appellant argues that the St. Val court narrowly viewed Miller
as limiting its disapproval to mandatory sentencing schemes resulting in
life without parole. However, in Landrum, the Florida Supreme Court
noted “that the Miller court had no intention of limiting its rule of requiring
individualized sentencing for juvenile offenders only to mandatorily-
imposed sentences of life without parole, when a sentencing court’s
exercise of discretion was not informed by Miller’s considerations.” 192
So. 3d at 467. Thus, Appellant maintains that St. Val’s interpretation of
Miller is at odds with Landrum.

   Appellant’s argument on this point also misses the mark. While
Landrum does clarify that the holding of Miller applies to more than
just mandatory life sentences without the possibility of parole imposed on
a juvenile offender, it does not expand Miller to the bounds advocated by
Appellant—that is—to all sentences imposed on a juvenile offender.

                                      3
Rather, the Landrum court clarified that any life sentence imposed on a
juvenile offender, whether mandatory or discretionary, must be informed
by the individualized considerations outlined in Miller. 192 So. 3d at 469.
As explained by the St. Val court, a twenty-five year minimum mandatory
sentence as imposed on a juvenile offender is not the same as a life
sentence. 174 So. 3d at 449−50. Thus, Landrum did not alter the holding
of St. Val and, therefore, it remains that a twenty-five year minimum
mandatory sentence “does not violate the stricture of Graham or Miller.”
Id. at 449.

   Additional support for this conclusion can be found in our sister court’s
decision in Young v. State, 219 So. 3d 206 (Fla. 5th DCA 2017). The Young
court held that a ten-year minimum mandatory sentence imposed on a
juvenile offender under the 10-20-Life statute did not violate Miller or
Graham. 219 So. 3d at 209. In line with St. Val, the court reasoned that
although the minimum mandatory “does limit, to some extent, the
discretion of a trial court in sentencing a juvenile offender,” such a
limitation did not constitute cruel and unusual punishment when the
sentence still allowed for “‘meaningful opportunity’ for early release at a
young age.” Id. at 209−10. The court also rejected the same “individual
considerations” argument raised by Appellant here, holding that it was
without merit because the juvenile received an individualized sentencing
hearing pursuant to section 921.1401(1) wherein the court considered
whether a “term of life imprisonment” was an appropriate sentence. Id. at
209.

    Together, St. Val and Young establish that a sentence with a non-life
minimum mandatory imposed against a juvenile offender facing a potential
life sentence does not violate Graham or Miller so long as the juvenile was
afforded an individualized sentencing hearing pursuant to section
921.1401 and is later afforded periodic judicial review of his or her
sentence as provided in section 921.1402. Simply put, there is nothing
about the 10-20-Life statute’s minimum mandatory scheme that divests
the court of the authority to consider whether a life sentence is appropriate
for a juvenile offender. While it does prevent courts from fashioning
sentences less than the applicable minimum mandatory, nothing in Miller
or Landrum require a sentencing court to have absolute discretion in
fashioning an unrestricted term of years sentence for a juvenile offender
subject to a life sentence. Rather, the law merely requires the sentencing
court to consider the offender’s individual circumstances when
determining “whether life imprisonment or a term of years equal to life
imprisonment is an appropriate sentence.” § 921.1401(2), Fla. Stat.
(2016).


                                     4
   Here, the trial court considered the propriety of imposing a life sentence
against Appellant at a section 921.1401 hearing wherein Appellant
presented individualized evidence “relevant to the offense and the
defendant’s youth and attendant circumstances.”              Based on its
consideration of this evidence and the relevant factors, the trial court
determined that life was not an appropriate sentence for Appellant’s
homicide offense and instead sentenced him to fifty years in prison. We
hold that this inquiry satisfied Miller’s and Landrum’s “individualized
circumstances” mandates regardless of the minimum mandatory imposed
under the 10-20-Life statute and, therefore, affirm Appellant’s sentence.

   Appellant also argues that section 921.1401 supersedes the 10-20-Life
statute as applied to juveniles. We also reject this argument as, by its
terms, section 921.1401 does not supersede the 10-20-Life statute. See
Young, 219 So. 3d at 210–11 (holding that “there is no clear indication
that when it enacted the juvenile sentencing laws in 2014, the Florida
Legislature intended to affect the [mandatory minimums outlined in the
10-20-Life statute]”).

   Affirmed.

CIKLIN and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5